Exhibit 10.13

 

DLJ Merchant Banking III, Inc.

Eleven Madison Avenue

New York, NY  10010

 

 

March 24, 2004

 

PRIVATE AND CONFIDENTIAL

 

Jostens, Inc.

5501 American Boulevard
Minneapolis, Minnesota 55437

Attention:  Robert Buhrmaster

 

Ladies and Gentlemen:

 

This letter agreement (as amended from time to time, this “Agreement”), by and
among Jostens, Inc. (the “Company”), and DLJ Merchant Banking III, Inc.
(“DLJMB”; and the Company and DLJMB are collectively referred to as the
“Parties”), amends and restates in its entirety that certain letter agreement
dated as of July 29, 2003 between the Parties, pursuant to which the Company
engaged DLJMB to undertake certain monitoring services (the “Services”) on the
Company’s behalf.

 

As compensation for the Services, the Company agrees:

 

(i) to pay DLJMB an annual financial advisory retainer of $1,000,000, payable in
equal quarterly installments on the first business day of each calendar quarter
beginning on the date hereof (for a pro rated amount in respect of the period
from the date hereof through March 31, 2004) and continuing through the date of
termination or expiration of this Agreement (if payable upon termination of this
Agreement, such final installment to be paid on the effective date of such
termination and prorated for any final period consisting of less than ninety
(90) days);

 

(ii) to provide DLJMB with a credit beginning on the date hereof and continuing
through the date of termination or expiration of this Agreement in an annual
amount equal to $500,000 (the “Credit”), which Credit shall be applied solely to
offset DLJMB’s payment obligations under that certain Time-Sharing Agreement,
dated as of March 15, 2004, by and among the Parties, and which unused portion
of such Credit shall expire on December 31 of each year and shall not be carried
forward; and

 

(iii) to pay and reimburse DLJMB for the reasonable out-of-pocket costs and
expenses, reasonably incurred by DLJMB or its affiliates in connection with (x)
the Services and (y) any services provided at the request of the Company by
DLJMB or members of the Company’s Board of Directors designated by DLJMB, and
including, without limitation, attendance at meetings of the Company’s Board of
Directors, and the other rights and obligations arising out of the ownership of
shares of capital stock of the Company by DLJMB and its affiliates, including,

 

--------------------------------------------------------------------------------


 

without limitation, in each case, (A) fees and disbursements of any independent
professionals and organizations, including independent accountants, outside
legal counsel or consultants, (B) costs of any outside services or independent
contractors such as financial printers, couriers, business publications, on-line
financial services or similar services, (C) transportation, per diem costs, word
processing expenses or any similar expense not associated with its ordinary
operations, and (D) expenses incurred in complying with legal requirements
resulting from the ownership of shares in the Company by its affiliates
(collectively, the “Out-of-Pocket Expenses”).

 

As DLJMB has acted and will be acting on your behalf, it is our practice to
receive indemnification and the Company agrees to the indemnification and other
obligations set forth in Annex A attached hereto, which Annex A is incorporated
herein by reference and an integral part hereof.

 

The Company acknowledges and agrees that DLJMB has been retained hereunder
solely to provide the Services set forth in this Agreement.  In such capacity,
DLJMB shall act as an independent contractor, and any duties of DLJMB arising
out of its engagement hereunder shall be owed solely to the Company.  Subject to
applicable law, nothing in this Agreement shall in any way preclude us or our
affiliates or their respective partners (both general and limited), officers,
directors, employees, agents or representatives from engaging in any business
activities or from performing services for our or their own account or for the
account of others, including for companies that may be in competition with the
business conducted by the Company.

 

The Company shall make available to DLJMB all available financial and other
information concerning its business and operations which DLJMB reasonably
requests and will provide DLJMB with access to the Company’s officers,
directors, employees, independent accountants and legal counsel.  In performing
its Services, DLJMB shall be entitled to rely without investigation upon all
information that is available from public sources as well as all other
information supplied to it by or on behalf of the Company or its advisors and,
except as otherwise specifically agreed to in a writing signed by both parties,
shall not in any respect be responsible for the accuracy or completeness of, or
have any obligation to verify, the same or to conduct any appraisal of assets.

 

No advice rendered by DLJMB, whether formal or informal, may be disclosed, in
whole or in part, or summarized, excerpted from or otherwise referred to without
DLJMB’s prior written consent.  To the extent consistent with legal
requirements, all information given to one party of this Agreement (such party
the “Recipient Party”) by the other party (the “Providing Party”), including,
without limitation, this Agreement, unless publicly available or otherwise
available to the Recipient Party without restriction or breach of any
confidentiality agreement, will be held by the Recipient Party in confidence and
will not, without the Providing Party’s prior approval, be disclosed to anyone
other than the Recipient’s agents and advisors who require such information to
perform services for the Providing Party as contemplated by this Agreement (and
who agree to use such information only in connection with such services) or used
by such person for any purpose other than those contemplated by this Agreement. 
Each party

 

2

--------------------------------------------------------------------------------


 

hereto shall be responsible for violations of its respective agents and advisors
of the obligations set forth herein.

 

This Agreement shall be assignable by DLJMB in its sole discretion and shall be
binding on successors and assigns.  This Agreement shall be terminable (i) by
DLJMB at any time upon thirty (30) days’ prior written notice to the Company and
(ii) by the Company at any time following the date that DLJMB (together with any
investment funds or accounts managed or arranged by it) directly or indirectly
owns less than 10% of its initial common equity investment in the Company;
provided, however, that the Company may not terminate this Agreement prior to
July 29, 2008.  Upon any termination of this Agreement, DLJMB will be entitled
to prompt reimbursement of all Out-of-Pocket Expenses.  The indemnity and other
provisions contained in Annex A will also remain operative and in full force and
effect regardless of any termination of this Agreement.

 

This Agreement including Annex A attached hereto, incorporates the entire
understanding of the parties and supersedes all previous agreements with respect
to the subject matter hereof and shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.  This Agreement
shall be binding upon and inure to the benefit of the Company, DLJMB, each
Indemnified Person (as defined in Annex A attached hereto) and their respective
successors and assigns.

 

The prevailing party in any suit, action or proceeding arising out of or
relating to this Agreement shall be entitled to recover from the non-prevailing
party all of the attorney fees and other expenses the prevailing party may incur
in such suit, action or proceeding and in any subsequent suit to enforce a
judgment.

 

If any term, provision, covenant or restriction contained in this Agreement,
including Annex A attached hereto, is held by a court of competent jurisdiction
or other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions
contained in this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

This Agreement may be executed by one or more parties to this Agreement or any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

After reviewing this letter, please confirm that the foregoing is in accordance
with your understanding by signing and returning to me the duplicate of this
Agreement attached hereto, whereupon it shall be our binding Agreement.

 

 

 

Very truly yours,

 

 

 

DLJ MERCHANT BANKING III, INC.

 

 

 

By:

/s/ David Wittels

 

 

 

Name: David Wittels

 

 

Title:  Managing Director

 

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE

 

 

JOSTENS, INC.

 

By:

/s/ Robert C. Buhrmaster

 

 

Name:  Robert C. Buhrmaster

 

Title:  Chairman of the Board and CEO

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

This Annex A is a part of and is incorporated into that certain letter agreement
(together, the “Agreement”) dated March 24, 2004 by and between Jostens, Inc.
(the “Company”) and DLJ Merchant Banking III, Inc. (“DLJMB”).

 

The Company will indemnify and hold harmless DLJMB and its affiliates, and the
respective directors, officers, agents and employees of DLJMB and its affiliates
(other than the Company)  (DLJMB and each such entity or person, an “Indemnified
Person”), from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities  (collectively “Liabilities”), and will reimburse
each Indemnified Person for all fees and expenses (including the reasonable fees
and expenses of counsel) (collectively, “Expenses”) as they are incurred in
investigating, preparing,  pursuing or defending any claim, action, proceeding
or investigation, whether or not in connection with pending or  threatened
litigation and whether or not any Indemnified Person  is a party (collectively,
“Actions”), arising out of or in connection with advice or services rendered or
to be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated hereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions; provided
that the Company will not be responsible for any Liabilities or Expenses of any
Indemnified Person that are determined by a judgment of a court of competent
jurisdiction which is no longer subject to appeal or further review to have
resulted solely from such Indemnified Person’s gross negligence or willful
misconduct in connection with any of the advice, actions, inactions or services
referred to above.  The Company also agrees to reimburse each Indemnified Person
for all Expenses as they are incurred in connection with enforcing such
Indemnified Person’s rights under this Agreement (including, without limitation,
its rights under this Annex A).

 

Upon receipt by an Indemnified Person of actual notice of an Action against such
Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure so to notify the Company shall not relieve the Company
from any liability which the Company may have on account of this indemnity or
otherwise, except to the extent the Company shall have been materially
prejudiced by such failure.  The Company shall, if requested by DLJMB, assume
the defense of any such Action including the employment of counsel reasonably
satisfactory to DLJMB.  Any Indemnified Person shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Person, unless:  (i) the Company has failed promptly to assume the
defense and employ counsel or (ii) the named parties to any such Action
(including any impleaded parties) include such Indemnified Person and the
Company, and such Indemnified Person shall have been advised by counsel that
there may be one or more legal defenses available to it which are different from
or in addition to those available to the Company; provided that the Company
shall not in such event be responsible hereunder for the fees and expenses of
more than one firm of separate counsel in connection with any Action in the same
jurisdiction, in addition to any local counsel.  The Company shall not be liable
for any settlement of any Action effected without its written consent.  In
addition, the Company will not, without prior written

 

--------------------------------------------------------------------------------


 

consent of DLJMB, settle, compromise or consent to the entry of any judgment in
or otherwise seek to terminate any pending or threatened Action in respect of
which indemnification or contribution may be sought hereunder (whether or not
any Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action.

 

In the event the foregoing indemnity is unavailable to an Indemnified Person
other than in accordance with this Agreement, the Company shall contribute to
the Liabilities and Expenses paid or payable by such Indemnified Person in such
proportion as is appropriate to reflect (i) the relative benefits to the Company
and its shareholders, on the one hand, and to DLJMB, on the other hand, of the
matters contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by the applicable law, not only
such relative benefits but also the relative fault of the Company, on the one
hand, and DLJMB, on the other hand, in connection with the matters as to which
such Liabilities or Expenses relate, as well as any other relevant equitable
considerations; provided that in no event shall the Company contribute less than
the amount necessary to ensure that all Indemnified Persons, in the aggregate,
are not liable for any Liabilities and Expenses in excess of the amount of fees
actually received by DLJMB pursuant to the Agreement.  For purposes of this
paragraph, the relative benefits to the Company and its shareholders, on the one
hand, and to DLJMB, on the other hand, of the matters contemplated by the
Agreement shall be deemed to be in the same proportion as (a) the total value
paid or contemplated to be paid or received or contemplated to be received by
the Company or the Company’s shareholders, as the case may be, in the
transaction or transactions that are within the scope of the Agreement, whether
or not any such transaction is consummated, bears to (b) the fees paid or to be
paid to DLJMB under the Agreement.

 

The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
hereby or any Indemnified Person’s actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that are determined by a judgment of a court of
competent jurisdiction which is no longer subject to appeal or further review to
have resulted solely from such Indemnified Person’s gross negligence or willful
misconduct in connection with any such advice, actions, inactions or services.

 

The Company’s obligations hereunder shall be in addition to any rights that any
Indemnified Person may have at common law or otherwise. The Company acknowledges
that in connection with the services provided under the Agreement, DLJMB has
acted and will be acting as an independent contractor and not in any other
capacity with duties owing solely to the Company.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
applicable to contracts made and to be performed therein and, in connection
therewith, the parties hereto consent to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New

 

6

--------------------------------------------------------------------------------


 

York County or the United States District Court for the Southern District of New
York and the respective appellate courts thereof.  Notwithstanding the
foregoing, solely for the purpose of enforcing the Company’s obligations
hereunder, the Company consents to personal jurisdiction, service and venue in
any court proceeding in which any claim subject to this Agreement is brought by
or against any Indemnified Person.  DLJMB HEREBY AGREES, AND THE COMPANY HEREBY
AGREES ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS SECURITY HOLDERS, TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY CLAIM, COUNTER-CLAIM OR ACTION ARISING OUT OF THE ENGAGEMENT, DLJMB’S
PERFORMANCE THEREOF OR THIS AGREEMENT.

 

The reimbursement, indemnity and contribution obligations of the Company set
forth herein shall apply to any modification of this Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person’s services under or in connection with, this Agreement.

 

7

--------------------------------------------------------------------------------